PER CURIAM.
Plaintiff appealed to the district court from an award of damages in condemnation proceedings, where he recovered a verdict of $200; and defendant appealed to this court from an order denying its motion for a new trial.
*284A large number of errors are assigned, but a careful examination of them discloses no new or serious question of law or practice, and the case does not require an extended opinion. We have examined all the assignments, and discover no reversible error. Most of the errors assigned relate to the admission or exclusion of evidence, and, though perhaps some little incompetent or irrelevant evidence was received, it is quite clear that its nature was not such as to prejudice defendant before the jury. The damages awarded are not so excessive as to warrant interference by this court.
Order affirmed.